DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 22 April 2022 in reference to application 16/950,667.  Claims 14, 16-20, and 22-50 are pending and have been examined.

Response to Amendment
The amendment filed 22 April 2022 has been accepted and considered in this office action.  Claims 14, 22, 23, and 25-33 have been amended, claims 14 and 21 cancelled, and claims 34-50 added.

Response to Arguments
Applicant’s arguments, see Remarks, filed 22 April 2022, with respect to the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The application has been amended as follows: 

In claim 49, replace --method of claim 34-- with --method of claim 42--.

Allowable Subject Matter
Claims 14, 16-20 and 22-50 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Consider claim 14, Newstadt teaches a system (abstract) comprising: 
one or more hardware processors, with memory coupled thereto and one or more network interfaces (col 5 lines 1-15, memory and processors); 
computer-readable media storing instructions that, when executed by the one or more hardware processors, implement an authentication service (col 4 lines 55-67, instructions stored in memory), the stored instructions comprising: 
first instructions that, when executed, cause the authentication service to receive voice signals being delivered to a recipient (col 5 lines 43-50, receiving voice call and extracting audio); 
second instructions that, when executed, cause features of the received voice signals to be conveyed to a plurality of vishing detectors, and respective scores to be received from the vishing detectors (col 5 lines 49-67, matching characteristics to determine trustworthiness scores, col 8 lines 45-53, trustworthiness scores may be calculated for each characteristic individually); 
third instructions that, when executed, cause the authentication service to transmit a real-time notification of a vishing threat based on the received scores (col 11 lines 24-50, warning user of vishing threat if scores are below threshold); and 
two or more of fourth, fifth, and sixth instructions, wherein: 
the fourth instructions, when executed, implement a first one of the vishing detectors configured to first analyze the received voice signals for tampering, and to generate a first score of the scores based on the first analyzing (OPTIONAL); 
the fifth instructions, when executed, implement a second one of the vishing detectors configured to second analyze the received voice signals for content associated with vishing, and to generate a second score of the scores based on the second analyzing (col 7 lines 25-36, characteristics may include key words and turn of phrase, col 8 lines 45-53, trustworthiness scores may be calculated for each characteristic individually); and 
the sixth instructions, when executed, implement a third one of the vishing detectors configured to compare a voice profile of the received voice signals with a stored voice profile of a purported speaker of the received voice signals, and to generate a third score of the scores based on the comparing (col 7 lines 25-36 may include voice profile, col 9 lines 52-65, reputation database includes information to match characteristics and generate trustworthiness scores, including voice profile information col 8 lines 45-53, trustworthiness scores may be calculated for each characteristic individually), wherein the received voice signals comprise a first voice signal (col 5 lines 43-50, receiving voice call and extracting audio), and but does not specifically teach the stored instructions include the fourth instructions.
In the same field of vishing detection, Khoury teaches wherein the stored instructions include the fourth instructions (0003-0006, detecting whether the voice signal has been spoofed or if it is an original voice signal),
wherein the first score is dependent on the measure of likelihood (0047, likelihood of being spoofed of genuine).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use spoofing detection as taught by Khoury as one of the multiple features of Newstadt in order to better detect fraudulent attacks (Khoury 0002).
Newstadt and Khoury do not specifically teach. 
determination of a measure of likelihood that the first voice signal has been tampered with, by evaluating deep scattering spectra (DSS) features and shifted delta cepstra (SDC) features of the first voice signal.
In the same field of vishing detection, Sriskandaraja (Front-End for Antispoofing Countermeasures in Speaker Verification: Scattering Spectral Decomposition) teaches determination of a measure of likelihood that the first voice signal has been tampered with, by evaluating deep scattering spectra (DSS) features (Section IV and abstract, spoofing detection using DSS features).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use DSS features as taught by Sriskandaraja in the system of Newstadt and Khoury in order to allow for more accurate detection of malicious attacks (Sriskandaraja Introduction).
However the prior art of record does not teach or fairly suggest the limitations of “determination of a measure of likelihood that the first voice signal has been tampered with, by evaluating deep scattering spectra (DSS) features and shifted delta cepstra (SDC) features of the first voice signal.”  Therefore claim 14 is allowable.

Claims 33 and 42 depend on and further limit claims 14 and therefore are allowable as well.

Claims 15-20, 22-32, 34041, and 43-50 depend on and further limit claims 1, 33, and 42 and therefore are allowable as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655